 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestraining, and coercing its employees in the exercise of their rights under Section7 in violation of Section 8 (a) (1) of the Act.IV.THE REMEDYHaving found that Respondent has engaged in unfair labor practices within themeaning of -the Act,I shall recommend.that it cease and desist therefrom and fromlike or related interference with the rights of its employees to organize and bargaincollectively.I shall also recommend appropriate affirmative relief adopted to thesituation which calls for redress.Upon the foregoing findings, and upon the entire record in this case, I make thefollowing:CONCLUSIONS OF LAW1.Chas.S.Wood & Co.is an employer engaged in commerce within the meaningof the Act.2.Local 408is a labor organization within the meaningof the Act.3.All truckdriversand warehousemen employed at Respondent'sWest Orangepremises,exclusive of all other employees and all supervisors,constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9(a) ofthe Act.4.At all times relevant herein Local 408 has been the exclusive bargaining repre-sentative of all the employees in the above-described unit within the meaning ofSection 9(a) of the Act.5.By failing and refusing to bargain collectively in good faith with Local 408as the exclusive bargaining representative of the employees in the appropriate unit,Respondent has engaged in unfair labor practices within the meaning of Section8(a)(5) and(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Midland Manufacturing Company, Division of Pacific Indus-tries, Inc.andInternational Union of Electrical,Radio, andMachine Workers,AFL-CIO.Case No. 17-CA-1778.Novem-ber 3, 1961DECISION AND ORDEROn August 24, 1961, Trial Examiner George J. Bott issued his In-termediate Report in the above=entitled proceeding, finding that theRespondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions,' the brief, and the entire record in this case,1The Respondent's request for oral argument is hereby denied, as the record, includingthe exceptions and brief,adequately,reflect the issues and the positions of the parties.134 NLRB No. 6. MIDLAND MFG. CO., DIV. OF PACIFIC INDUSTRIES, INC.11and adopts the findings,2 conclusions, and recommendations of theTrial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Midland Manu-facturing Company, Division of Pacific Industries, Inc., Kansas City,Kansas, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Promulgating or enforcing any rule prohibiting employeesfrom soliciting 'membership in International Union of Electrical,Radio, and Machine Workers, AFL-CIO, or any other union, or dis-cussing self-organization among themselves on company propertyduring nonworking time, including lunch periods and coffee breaks.(b)Threatening employees that Respondent will close its plant ifit is organized by a union.(c) In any like or related manner interfering with, restraining, orcoercing their employees in the exercise of their right to self-organization, to form labor organizations, to join or assist the above-named Union, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant at Kansas City, Kansas, copies of the noticehereto attached marked "Appendix." I' Copies of said notice, to befurnished by the Regional Director for the Seventeenth Region, shall,after being duly signed by Respondent, be posted by Respondent im-mediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for the Seventeenth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.2 In his treatment of the testimony Involving the "button passing" incident,the TrialExaminer found that Supervisor Hammer did not deny Bullock's testimony that "hethought Hammer was not interested in the Union."As supported by the record, wehereby substitute"Bullock" for"Hammer"in the foregoing quoted clause,noting thatthis correction in no way affects the Trial Examiner's ultimate findings or'our con-currence therein.8In the event that this order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United-States Court of Appeals,Enforcing an Order." 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Relations,Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT promulgate or enforce any rule prohibiting em-ployees from soliciting membership in International Union of'Electrical, Radio, and Machine Workers, AFL-CIO, or,any otherunion, or discussing self-organization among themselves on com-pany 'property during nonworking time, including lunch periodsand coffee breaks.WE WILL NOT threaten employees that we will close our plant ifit is organized by a union.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right to,self-organization, to form labor organizations, to join the Inter--national Union of Electrical, Radio, and Machine Workers, AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any and all such.activities.MIDLANDMANUFACTURINGCOINIPANYIDIVISION OF PACIFIC INDUSTRIES,INC.,Employer.Dated -----------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,-and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding,with all parties represented,was heard before the duly designatedTrial Examiner in KansasCity,Missouri,on 'June 28,1961,on complaint of theGeneral Counsel and answer of Midland Manufacturing Company, Division of-Pacific Industries,Inc., the Respondent herein.The issues litigated were whetherRespondent had enforced a rule prohibiting employees from engaging in unionactivity on company premises and threatened employees that the plant would closedown before it would permit the Union to come in. On August 14, 1961,CounselforRespondent and the General Counsel submitted briefs which I have duly-considered.Upon the entire record,and upon my observation of the witnesses,Imake the-following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSThe Respondent,a California corporation,a Division of Pacific Industries,Inc.,.maintains its principal office and place of business at KansasCity,Kansas,where it- MIDLAND MFG. CO., DIV. OF PACIFIC INDUSTRIES, INC.13is engaged in the manufacture of electronic equipment and allied products. In thecourse and conduct of its business at KansasCity,Kansas, the Respondent shipsgoods, articles,and commodities valued in excess of$50,000 annually to pointsoutside the State of Kansas.Respondent concedes,and I find,that it is engaged incommerce within the meaningof the Act.H. THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Electrical,Radio,andMachineWorkers,AFL-CIO,herein called the Union,is a labor organization within the meaning of Section 2(5)of the Act.--III.THEALLEGED UNFAIR LABOR PRACTICESA. The rule againstunionactivity on company property and threats to close the plantThe General Counsel's case with respect to the rule and threats revolves prin-cipally around the activities of Melvin Hammer, one of Respondent's supervisors,and was developed chiefly by one witness, employee Roxie Bullock.On November 8, 1960, Respondent posted a "Notice to All Employees" readingas follows:In the past several weeks the company's production has been impaired bydisruptive activities by a few employees trying to organize a union in the plant.This is seriously jeopardizing our commitments to our customers.We are nowasking for a complete curtailment of this activityduring working hours.Here-after any employee foundengaged insuch activities and neglecting her or hiswork or interfering with the work of other employees in organizational activitiesin the plant will be dismissed. -[Emphasis supplied.]'Respondent employs 300 persons on 2 shiftsand has18 to 20 persons in super-visory or executive capacity.Employee Bullock had been employed in the plantsince October 1959 in the radio department under Supervisor Hammer.Hammerhad between four to six employees under his supervisionand heand the otheremployees, including Bullock, normally ate lunch and had coffee breaks togetherin the plant.Bullock testified that on March 30, 1961, about 4 p.m., an employee entered theradio department on the way to the timeclock and informed the employees that shehad been laid off. Supervisor Hammer was present at the time along with threeother employees.A discussion took place about the laid-off employee and employeeGriffin, according to Bullock, "said something about if the company wasn't carefulthat the union was watching them to see if there was an unfair labor practice."Hammer then made the statement, "Well, before- a union would be allowed tocome into the company that Mr. McGrew [Respondent's division manager] wouldclose the company down, and it would be shut down first." Bullock also testified thatHammer had made thesamestatement to him several times before.He said thestatements occurred at coffee breaks and lunch with Hammer "within two or threemonths" prior to March 30, 1961.Employees Griffin and Lopez corroborated Bullock in all essential details aboutthe threat of March 30 and prior statements to the same effect by Hammer. Theyadmitted that the earlier remarks by Hammer about shutting down probably tookplace at lunch or coffee wherg a variety of subjects were discussed.'Melvin Hammer testified that he did not recall making the statements assertedasmade prior to March 30, 1961, but admitted that it was possible he did.Withrespect to the March 30 threat, he testified that he remembered the conversation"faintly" but not clearly and did not remember making the statement about shuttingdown before permitting the Union to come in to the plant.I find on the basis of the corroborated testimony of Bullock, which Hammer wasunable to refute positively, that Hammer made the remarks attributed to him.Byso threatening employees that Respondent would close its operations to preventunion organization, Respondent interfered with, restrained, and coerced employeesin the exercise of their rights within the meaning of Section 8(a) (1) of the Act.With respect to the alleged announcement and enforcement of a rule prohibitingunion activity on company property, employee Bullock testified as follows: OnApril 13, 1961, he began to wear a union button at work. That afternoon-, afterthe 4 p.m. quitting bell had rung, he and employee Murphy engaged in conversationabout the Union while waiting to punch the timeclock.He. offered Murphy a unionbutton which she declined..According to Bullock, on the following day, April 14, Supervisor Hammer, underinstructions from Harvey Humann, plant manager, called Bullock into a private 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice and discussed Bullock's union activity.At this point the parties are in dispute,as to the content of the conversation.Bullock testified that Hammer told him thathis union activities had "come to the attention of Mr. Humann" and Hammer "was,informed to advise me not to conduct any further union activities." Bullock addedthat Hammer told him at the time that,Iwas not to conduct any union activity on the premises of the companyand that it was considered as a warning and would go on my records as such,and he also informed me that I was next on the list of seniority, for layoff,which I disagreed because I am actually the oldest man in the radio room next.toMr. Hammer on the day shift. I asked him if this ruling of not conducting,union activities of having people sign cards and giving opinions applied to mycoffee breaks and my lunch period and out in the parking lots, and he said,"Definitely, under no circumstances any activities on the premises of thecompany at any time."Hammer, according to Bullock, also told him that the Company had no control overwhat he did away from the Company, that he could ". . . go to the union meeting,or at home, or any place away from here, we have no control over it, but while youare in the company there will be no union activities conducted." In addition tothe remarks about the location of his union activities, Hammer, so Bullock testified,explained to him why certain people had been laid off and observed that he had.thought that Bullock was not interested in the Union.When Bullock told him thatoriginally he was not interested in the Union but had changed his mind, Hammersuggested that he change it again.Supervisor Hammer testified that on April 13, about 15 minutes before quittingtime, he saw Bullock trying to pass a union button to one of the girls in the finishing,department.He said he checked with the girl to verify his observation and theemployee confirmed his observation that Bullock was engaging in union activityduring working hours.Hammer reported the incident to Plant Manager Humann-who told him to have a "talk with Roxie Bullock . . . to tell him how the companystood on those things."Hammer testified that he had a meeting with Bullock.He admitted that his."memory (was) kind of poor" about what transpired at the meeting but rememberedan explanation he had given Bullock about the layoff of certain employees and tell-ing Bullock "that the company didn't appreciate him, passing union buttons oncompany property and time."When asked if he recalled anything else that was,said about union activity on company time or company premises he stated, "Only-that as he (Bullock) thanked me for telling him the company's position he was.going out the door, he asked me something about-I don't remember it exactly-something about doing it on lunch hours and, let's see......He then stated, onfurther questioning, that Bullock asked him if he could go outside the plant oncoffee breaks and lunch hours and he replied in the affirmative.He denied that-Bullock asked him if he could engage in union activity during his lunch period or-during coffee breaks inside the plant.Hammer stated that he gave Bullock a warning-about his activities on company time but denied that he told Bullock that he was-next on the seniority list for layoff.Harvey Humann, plant manager, testified that Hammer told him about the button-passing incident and that he told Hammer that the fair thing to do was to warnBullock about the violation of the November 8 notice prohibiting union activity-during working hours.He stated that the November notice was company policy,that it had been posted from that date forward, and that neither he nor Hammerhad authority to depart from it.On June 9, 1961, after the complaint in this matter was issued, Respondent posted-another notice on its bulletin boards.The notice repeated the text of the November-8, 1960, notice but added that, although the Respondent felt the earlier notice wasclear, certain misinterpretations appeared to have arisen.Consequently, the Com-pany reiterated and "emphasized" in the notice that: there was to be no union-organization or other union activity during working hours; but that, "During any-period of time not a working period (lunch period, rest periods, etc.) employees arefree to discuss among themselves any subject desired, including union organiza-tion."The notice stated further that no representative of the Company had au-thority to make any statement at variance with statements in the notice. The noticeconcluded by referring to an alleged statement of a supervisor that the plant mightbe closed if the employees joined the Union and stated, "The management is con-vinced that no such opinion was expressed by a supervisor, but to clear all doubts,you are advised that such statement does not reflect company policy.','The Respondent's position regarding the no-solicitation phase of the case is, in-substance, that Hammer did not restrict Bullock's activity since Bullock's testimony- MIDLAND MFG. CO., DIV. OF PACIFIC INDUSTRIES,INC.15is not to be believed;that even if Hammer did make the statements Bullock said hedid the entire incident is trivial and exaggerated and, in the light of the whole record,including the November 8, 1960, notice,which was repeated and amplified in the June9, 1961, notice which notices Hammer had no authority to alter, particularly in thelight of his minor supervisory role, the conduct complained of cannot be consideredas tantamount to the imposition of a "rule" against union activities at any time oncompany property as alleged in the complaint.Finally,Respondent,relying oncertain language inN.L.R.B. v. United Steelworkers of America,CIO (Nutone Inc.),357 U.S. 357,contends that even if a rule was imposed by Hammer as alleged therule was not illegal because the record establishes that, "By virtue of the location ofthe plant and the facilities and resources available to the union,the opportunities foreffectively reaching the employees with a prounion message" are unlimited and asgreat as the opportunities available to the employer.I credit Bullock and find that on April 14, 1961,Hammer, as Bullock testified, toldhim, in substance,that he was not to conduct any union activities on the companypremises at any time and that this interdiction included lunch periods and coffeebreaks.In making such finding I rely on my observation of the witnesses and thefollowing:Hammer was a poor witness for the Respondent.As set forth above innarration of some of his testimony,he had a poor memory of events. Bullock wasmore positive and direct and I think his recollection was considerably more accuratethan Hammer's.In the second place, Hammer, on April 19, 1961,only 5 days afterthe April 14 conversation with Bullock, gave a sworn statement to an agent of theGeneral Counsel of the Board in which he stated, in part, "I told him(Bullock) thathe should not engage in union activity on company premises. I told him that hecould even go outside the plant on his coffee break or lunch period and talk unionif he wanted to. I said I felt it was not the right thing to do on company time orproperty."This prior statement,made shortly after the event, is in accord withthe tenor of Bullock's testimony and reflects,inmy view, the facts more accu-rately than Hammer's testimony at the hearing.In addition,Hammer did not denyBullock's testimony that he told Hammer, in response to the supervisor's commentthat he thought Hammer was not interested in the Union,that he had now changedhismind.This undenied testimony,considered in the light of the button passingincident of the day before, has the ring of truth.'Respondent'sargument that the April 14 conversation between Hammer andBullock is a trivial incident,exaggerated out of all proportion,which realisticallycannot amount to the imposition of an illegal"rule" is more troublesome.It is truethat the November 8, 1960, notice referring only to "working hours" had been postedfrom that date forward and that Bullock was familiar with it.Hammer,moreover,is only 1 of about 18 supervisors and normally had about 5 persons,of a staff of 300,under his supervision.Although, comparatively speaking,it cannot be said that thisis a case of great moment,it cannot,on the other hand,be conceded that the conductcomplained of is trivial.Hammer is the same supervisor who I have found statedon March 30 that the plant would close if it were organized and who made similarobservations in the past.Despite the fact that his remarks apparently were made inordinary,friendly conversations,such remarks are given weight by employees,2 andwhen,subsequently,the same supervisor restricts an employee's legitimate activities,even if we assume that he does it through ignorance or misunderstanding of companypolicy, his actions assume greater importance.As far as the employees in his depart-ment were concerned management was imposing a "rule" improperly restricting theiractivities.On balance,I think the right of employees to be free of this kind ofinterference with their rights under the Act is paramount in this situation .3Finally, I think Respondent's reliance on the language inUnited Steelworkers ofAmerica, CIO v. N.L.R.B. (Nutone Inc.), supra,set forth above, concerning the loca-tion of the plant and the facilities,resources, and opportunities available to the unionwhich enable it to reach the employees,ismisplaced.In that case an admittedly validno-solicitation rule was involved and the only question for decision presented waswhether an employer may violate his own rule while enforcing it against his em-ployees.The applicable principle,in my view,is found inN.L.R.B. v. The Babcock1I find that the attempt to pass the union button occurred after working hours. Indoing so I do not rely on Lopez'testimony since his recollection of this incident wasunreliable.My finding is based on my acceptance of Bullock's testimony rather thanHammer's.-'SeeN.L.R.B. v.Marvel Poultry Company, Inc.,292 F. 2d 454 (C.A. 4).31 am aware of and have considered Respondent's June 9, 1961,notice here.It doesnot preclude the Board from issuing an appropriate cease-and-desist order.N.L.R.B. v.The Burke Machine Tool Company,133 F.2d 618, 621(C.A. 6). 16DECISIONS OF NATIONAL LABOR RELATIONS BOARD& Wilcox Company,351 U.S. 105, where the Court stated that "no restriction maybe placed on the employees'rightto discuss self organization among themselves(during nonworking time),unless the employer candemonstrate that a restriction isnecessary to maintain production or discipline.Republic Aviation Corporation v.N.L.R.B.,324 U.S. 793, 803." InWalton Manufacturing Company,126 NLRB 697,the Board interpretedtheRepublic Aviation, Babcock & Wilcox,andNutonecasesas establishing,among other things, arule that no-solicitation ruleswhich prohibitsolicitationby employeeson companyproperty during their nonworkingtime arepresumptively invalid asto theirpromulgation and enforcement;but that, however,suchrulesmay be validated by evidence thatspecial circumstancesmake the rulenecessary to maintain production or discipline.There isno suggestionin theinstantcasethat therule in question relates to disciplineor production in any way.I find that by announcing and enforcing a ruleprohibiting employeesfrom engagingin union activities and soliciting union membershipon companypremises duringnonworking time, including lunch periodsand coffee breaks,Respondenthas inter-fered with,restrained,and coerced employees in the exerciseof their statutory rightswithin the meaning of Section 8 (a)( 1 ) ofthe Act.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICESUPON COMMERCEThe activities of Respondentset forth insection III,above,occurring in connectionwithits business operationsdescribedin sectionI,above,have a close,intimate, andsubstantial relation to trade,traffic, and commerce amongthe severalStates, and tendto lead to labor disputes burdening and obstructing-commerce andthe free flow ofcommerce.V. THE REMEDYIt having been found that the Respondent engaged in unfairlabor practicesin viola-tion of Section 8(a) (1) of theAct, it will berecommendedthat Respondentcease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings offact,and upon the entire record in thecase,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7)of the Act..2.International Union of Electrical,Radio, and MachineWorkers, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.3.By engaging in the conduct set forth in section III, above,Respondent interferedwith, restrained,and coerced its employees and has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Marathon,a Division of American Can CompanyandThomasG. DeSantis,Sr.andIndependent Oswego Printing Pressmenand Helpers UnionOswego Printing Pressmen and Assistants'Union No.341, Inter-national Printing Pressmen and Assistants' Union of NorthAmerica,AFL-CIOandThomas G. DeSantis,Sr.Cases Nos.3-CA-1517 and 3-CB-485.November 7, 1961DECISION AND ORDEROn May 26,1961, Trial Examiner Sidney Sherman issued his Inter-mediate Report in the above-entitled proceeding, finding that the134 NLRB No. 5.